Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ishir Mehta on 03/25/2021.

The application has been amended as follows: 

Claims
Claim 1. “A computer-implemented method for data transfer, the method comprising: detecting, by a processor, a characteristic of a stream of data transferring from a first computing device to a second computing device using a first input/output I/O protocol; detecting, by the processor, a change in the characteristic of the data transfer; transmitting, by the processor, test data packets between the partitioned data, wherein each test data packet uses a respective I/O protocol available to both the first computing device and second computing device, and wherein each text packet includes instructions for a response by the second computing device to the first computing 
	Should be:
	“A computer-implemented method for data transfer, the method comprising: partitioning, by a processor, a stream of data from a first computing device to a second computing device; detecting, by the processor, a plurality of input/output (I/O) protocols available to the first computing device; detecting, by the processor, a plurality of I/O protocols available to the second computing device; determining, by the processor, each I/O protocol available to both the first computing device and the second computing device; detecting, by the processor, a characteristic of the stream of data transferring from the first computing device to the second computing device using a first I/O protocol; detecting, by the processor, a change in the characteristic of the data transfer; transmitting, by the processor, test data packets between the partitioned data, wherein each test data packet uses a respective I/O protocol available to both the first computing device and second computing device, and wherein each test data packet includes instructions for a response by the second computing device to the first computing device; and changing, by the processor, the first I/O protocol in mid-stream, to a second I/O protocol, wherein the data in the stream is reformed to comport with the second I/O protocol, and wherein the change is in response to the change in the characteristic.”


Please cancel claim 3.

Claim 6. “The computer-implemented method of claim 5…” Should be: “The computer-implemented method of claim 1…”

Claim 8. “A system for data transfer, the system comprising: a processor communicatively coupled to a memory, the processor configured to: detect a characteristic of a stream of data transferring from a first computing device to a second computing device using a first input/output I/O protocol; detect a change in the characteristic of the data transfer; transmit test data packets between the partitioned data, wherein each test data packet uses a respective I/O protocol available to both the first computing device and second computing device, and wherein each text packet includes instructions for a response by the second computing device to the first computing device; andPage 4 of 11Application No.: 16/372,456Docket No.: POU820150658US01 change the first I/O protocol in mid-stream, to a second I/O protocol, wherein the data in the stream is reformed to comport with the second I/O protocol, and wherein the change is in response to the change in the characteristic.”
	Should be:
	“A system for data transfer, the system comprising:
	a processor communicatively coupled to a memory, the processor configured to: partition a stream of data from a first computing device to a second computing device; detect a plurality of input/output (I/O) protocols available to the first computing device; detect a plurality of I/O protocols available to the second computing device; determine each I/O protocol available to both the first computing device and the second computing device; detect a characteristic of a stream of data transferring from the first computing device to the second computing device using a I/O protocol; detect a change in the characteristic of the data transfer; transmit test data packets between the partitioned data, wherein each test data packet uses a respective I/O protocol available to both the first computing device and second computing device, and wherein each test data packet includes instructions for a response by the second computing device to the first computing device; and change the first I/O protocol in mid-stream, to a second I/O protocol, wherein the data in the stream is reformed to comport with the second I/O protocol, and wherein the change is in response to the change in the characteristic.”

Please cancel claim 9.
Please cancel claim 10.

Claim 13. “The system of claim 12…” Should be: “The system of claim 8…”
Claim 14. “The system of claim 12…” Should be: “The system of claim 13…”

Claim 15. “A computer program product for data transfer, the computer product comprising a computer readable storage medium having program instructions embodied therewith, the instructions executable by a processor to cause the processor to: detect a characteristic of a stream of data transferring from a first computing device to a second 
	Should be:
	“A computer program product for data transfer, the computer product comprising a computer readable storage medium having program instructions embodied therewith, the instructions executable by a processor to cause the processor to: partition a stream of data from a first computing device to a second computing device; detect a plurality of input/output (I/O) protocols available to the first computing device; detect a plurality of I/O protocols available to the second computing device; determine each I/O protocol available to both the first computing device and the second computing device; detect a characteristic of a stream of data transferring from the first computing device to the second computing device using a first I/O protocol; detect a change in the characteristic of the data transfer; transmit test data packets between the partitioned data, wherein each test data packet uses a respective I/O protocol available to both the first computing device and second computing device, and wherein each test data packet includes instructions for a response by the second computing device to the first computing device; and change the first I/O protocol in mid-stream, to a second I/O protocol, wherein the data in the stream is reformed to comport with the second I/O protocol, and wherein the change is in response to the change in the characteristic.”
Please cancel claim 16.
Please cancel claim 17.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/Yolanda L Wilson/Primary Examiner, Art Unit 2113